At the outset, I would like to join those who
preceded me in congratulating you on your
appointment as President of this last General Assembly
of the twentieth century. Peru is pleased that a
representative of Finland, a country everyone knows is
committed to the objectives of the Organization, is
steering the work of the fifty-fifth session of the
General Assembly.
I am convinced that, under your leadership we
will achieve the mandates that are necessary to begin to
pursue the vision developed by our Heads of State and
Government at the recent Millennium Summit.
I should also like to welcome and congratulate
Tuvalu for its incorporation into the United Nations.
This will undoubtedly represent an important
contribution to the different spheres of work of the
Organization.
The Millennium Summit has revealed the
enormous challenges that lie ahead and the
overwhelming need to forge a new form of
international order that will allow future generations to
enjoy a world free from the threats of war, poverty,
injustice and environmental deterioration and, at the
same time, one built on freedom with the participation
of each of the great cultures that are part of mankind,
without preference or prejudice.
It is extremely important that when we are about
to conclude not just a century but also a millennium on
31 December, we stop for a moment along the way to
reflect on the future of international relations. Peru is
certainly not a decisive country in the development of
global relations. Nevertheless it would seem that one of
the characteristics that appear at the end of the
twentieth century and that will certainly be emphasized
in the twenty-first century is the basic role that all
countries of the world, whether large or small, have to
play in shaping the international order. And, in this
sense, the perspective of a country, such as Peru that
fully shares Western civilization and yet at the same
has its own characteristics that are the legacy of ancient
times, may be of interest in carrying out the healthy
exercise of approaching the subject from a different
angles.
24

Peru emphatically reiterates that the global order
that must shape the conduct of the different
international actors within the century beginning on l
January, must be based on the essential principles of
the Charter which, contrary to certain beliefs that we
believe to be mistaken, have not only not lost
relevance, but are increasingly important for peaceful
coexistence, collective security and also for a real
possibility for the development of all the specific
groups that form part of the abstract element that we
call mankind.
May I emphasize, in particular, the rights that
refer to the sovereignty of States, to non-intervention in
their domestic affairs and to the legal equality between
States. These basic principles, which were incorporated
in the Charter in San Francisco, have allowed the
development of effective mechanisms of self-control
and the stabilization of the international system.
That is why we must renew our commitment to
these rules of international public law, restoring the
functionality that is theirs. Only thus can we ensure
that the democratic values that prevail in contemporary
society will apply and be enforced within an
international system whose emerging features appear to
seek new forms of exclusion.
The world today is not the same as the world of
50 years ago. Change and globalization are constantly
reshaping reality at a rapid rate and are attempting to
impose upon us a new sense of commonality, new
morals and a new political ethic that dogmatically and
in a partisan manner define what is proper and
improper.
Full respect for the international legal order
therefore acquires enormous significance since it is the
only element that can illuminate the common path,
reducing arbitrariness and subjectivity. This is also the
best way and the most effective mechanism for the full
protection of human rights and human freedom, which
are undoubtedly requirements that no member of the
international community may evade.
But this new reality also imposes on us a need for
commitment to the principle of shared responsibility.
The profound interdependence posed by globalization
also assumes a collective determination by all the
members of the United Nations community to combine
their efforts and resources for the resolution of
problems that have systemic effects or effects of an
international nature. I refer in particular to the
achievement of lasting economic growth within the
developing countries; poverty elimination; confronting
the real threats to peace of an international scope;
public health problems and endemic illnesses that are
mainly linked to poverty; finding sufficient financing
for development; the digital divide; migration and the
free movement of labour; environmental protection and
conservation; the world drug problem, beyond a purely
military perspective; the scourge of terrorism and the
various forms of international crime, including money
laundering, arms trafficking and international
trafficking in people.
It is highly important for Peru that each of these
common problems be tackled within the framework of
the United Nations and that common, coherent and
comprehensive answers be found. We must be capable
of finding effective solutions with sufficient political
and financial support. In this context, let me express
our particular satisfaction over the commitments made
by the heads of State and Government to focus the
international community's attention in the coming
years on poverty reduction, so that by the year 2015
nearly 600 million people will have overcome their
state of chronic poverty.
Similarly, I wish to emphasize the imaginative
and constructive proposal presented by the President of
Peru, Mr. Alberto Fujimori, at the Millennium Summit,
to use the money illegally earned by captured drug
traffickers to alleviate the foreign debt of the poorest
countries and, in general, to utilize those funds to
contribute to the fight against poverty in the world.
There are undoubtedly many and very difficult
challenges that we must face during the next century.
This is the time of wealth and technological
development, but also the time of struggle against
poverty. This is the time of globalization, but also the
time of the respectful recognition of cultural diversity,
which is an asset as important as, or more important
than, biological diversity. This is the time of the
greatest use of natural resources by man, but also the
time of environmental conservation. This is the time of
the universal spread of democracy, but also the time of
democratic respect for the different ways in which
democracy is lived.
Mankind has reached some basic consensuses at
this stage of its development. All the peoples of the
world share certain values and certain goals, such as
freedom, democracy, equality before the law, respect
25

for human rights, the need to eliminate poverty, the
development of creativity and the need for man to
always surpass itself. This has been the contribution of
modernity, the contribution of the latest centuries
consolidated in the twentieth century. But it is also true
that humanity is not made up, fortunately, of a single
culture. It is also true that these values should find
concrete forms of their realization through different
mentalities, in different latitudes, at different periods in
the history of each people. That is why post-modernity,
that world of the next century, must know how to
conserve and deepen the values that are the legacy of
modernity and carry forward its goals as much as
possible. But it must also acknowledge diversity; it
must know how to resolve dynamically the dilemma
between unity and multiplicity.
Perhaps the most complex of all these challenges,
the most difficult of all the coincidentiae oppositorum
that the twenty-first century will demand is to build an
international system based on a genuine democracy.
And by this I mean a democracy that does not consist
of imposing a political form in the image of and similar
to a specific system that is promoted as a model, a
democracy that is not built on the basis of a mere
check-list of institutions that have been taken from a
specific democratic experience and turned into
mandatory universal guidelines. Democracy is the
practice of diversity and tolerance. It is a recognition
that with regard to each subject, including the idea of
democracy itself, there can be different interpretations,
and none of them is entitled to ban the others. The task
that awaits us, then, during the next century is to
spread and promote democracy but, above all, to
further examine its own meaning to avoid
contradictions which would lead to its destruction.
How can we spread democracy without
endangering democracy itself? On the other hand, how
do we save diversity and particularity without ending
up with outdated nationalism? These are the major
problems of our time. They are the major dilemmas
that will have to be resolved in the twenty-first century.
Any idea of a crusade, even in the name of
democracy, is undemocratic, because it is intolerant.
And I would almost dare to say that any principle of
social organization that seeks to impose itself
universally has an undemocratic base. Thus,
paradoxically, the missionary enthusiasm for
democracy ends up affecting the nature of democracy
itself.
Democracy, in fact, implies a delicate and fragile
balance between the universal and the singular.
Singularity should not be sacrificed on the deified altar
of universality. Singularity should not be dissolved
within a claimed universality, and the singular should
even less be confused with the universal, assigning an
absolute value to what is no more than the historic
expression of a culture and of a time.
The attempts to apply on an international scale
domestic policies and local interpretations of values
have always failed. In the second half of the twentieth
century, we witnessed the spectacular collapse of
Soviet communism, which claimed to be the political
doctrine of the future, with which, following Hegel, we
would see the end of politics and therefore of history
and enter into a sort of rebuilt earthly paradise. The
claimed communist universality saw the birth within
itself of particularities and differences. Afterwards it
had to face other doctrines and world visions that were
alien to its principles and values; and contrary to what
communism expected, those different perspectives did
not vanish when faced with the presumed Marxist
truth. Rather, they won the ideological battle and made
communism and Soviet Russia disappear. I am
convinced that the same will happen with any doctrine,
whatever its perspective and the values that support it,
that claims to lead the world to the end of history.
This forces us to rethink certain ideas that are too
hastily — and, to my mind, inconsistently — becoming
commonplace. There is a certain scorn towards the idea
of sovereignty and towards the idea of the cultural
identity of peoples, under the pretext of building a
universal society. Nevertheless, I believe that, even
though they will need to be transformed and adapted to
a new globalizing outlook, those ideas will continue to
prevail in the world of the future if we favour a
genuinely democratic way of thinking, in which
freedom can also exist under cultural and ideological
differences.
There is no doubt that there is a crisis in the
nation-State, because the seemingly essential
identification between the State as the political and
juridical organization of society and the nation as a
cultural organization is false: multinational States do
exist. The solution in these cases of disparity between
the political and cultural organization is not to abandon
the concept of State and sovereignty, letting them be
absorbed within one of the supranational, globalizing
constructs; rather, it lies in achieving within the State
26

an acknowledgement and complex integration of
multiculturality. It is necessary to articulate diversity at
both the State and international levels instead of
imposing some sort of homogeneity that will always
feel like a strait-jacket.
The new international order cannot be built by a
single nation, culture or ideology, but by the interaction
of the different attitudes that make up humanity. From
a genuinely democratic and liberal point of view, we
must avoid the temptation of the new dogmatism,
perversely subtle and with a powerful imperialist
vocation: the myth of “political correctness”.
In this regard, building a new international order
for the twenty-first century does not mean solving a
mathematical equation or scientifically designing a
model to be applied generically to all the countries of
the world in a vain attempt to create a universal
international society. Reality sweeps away all
abstractions with the wealth of its multiple points of
view. Moreover, reality is always dynamic and
effervescent. It is always in a permanent state of
transformation, thanks to freedom, the defining
element of the human being.
Therefore, politics, whether domestic or
international, is an art, not a science. A domestic or
international order must be the result of a complex
interaction between different, and even opposing,
elements, just like a work of art. Creating the work of
art that will be the new international order implies not
destroying what is counter to it, but, rather, combining
it; combining unity with diversity and freedom with
order. To put it in Nietzschean terms, we have to unite
the Apollonian with the Dionysian. To build a purely
Apollonian society is to fall into a new form of
dogmatism and cultural dictatorship, even though,
paradoxically, the intention is to establish democracy.
Building a purely Dionysian society means slipping
into chaos and therefore destroying the social contract.
The society of the future must be capable of
living with diversity and expressing different points of
view, world visions and interpretations of democracy
itself in order to establish an organization of
humankind that creates not a single and homogenous
international society, but an embodiment of the wealth
of social and cultural diversity in search of peaceful
coexistence and reciprocal cooperation without burdens
or conditions.